 



EXHIBIT 10.2
Extension of Location Rental Agreement
Dear Martha:
We write with respect to that certain Location Rental Agreement (the
“Agreement”) by and between Martha Stewart Living Omnimedia, Inc. (“MSLO”), a
Delaware corporation, and you, entered into as of September 17, 2004.
We acknowledge that the Agreement is scheduled to expire by its terms on
September 17, 2007. We also acknowledge that the Agreement will be replaced by
an Intangible Asset License Agreement. Notwithstanding the expiration of the
Agreement and pending the negotiation of the Intangible Asset License Agreement,
MSLO agrees to pay you the Enhanced Payment Amount, described in the
second-numbered paragraph of the Agreement, on September 17, 2007 (the
“Payment”) in order to continue to have access to the Real Property. MSLO’s use
of the Real Property following the term will be consistent with the historic
practices between you, your company, MSRE, and MSLO.
MSLO looks forward to good faith negotiations with you regarding the Intangible
Asset License Agreement, beginning promptly. MSLO considers the Payment a
payment to allow for continued access to the Real Property pending the
finalization and execution of the new agreement. The Payment shall not be
construed as the satisfaction of any other obligations MSLO has to you under any
other agreement or arrangement. Nothing contained herein shall in any way
compromise the rights of the parties with respect to future negotiations and/or
prior agreements or arrangements.
Please acknowledge your understanding and acceptance of these terms by executing
below where indicated and returning a copy to us.
Best regards,
/s/ Howard Hochhauser
Howard Hochhauser
Chief Financial Officer
Agreed to, acknowledged and accepted:

     
/s/ Martha Stewart
   
 
Martha Stewart
   

 